UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07038 The Money Market Portfolios (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 6/30 Date of reporting period: 9/30/14 Item 1. Schedule of Investments. The Money Market Portfolios Statement of Investments, September 30, 2014 (unaudited) The Money Market Portfolio Principal Amount* Value Investments 95.1% Certificates of Deposit 20.2% Bank of Montreal, Chicago Branch, 0.12%, 10/01/14 470,000,000 $ 470,000,000 Bank of Montreal, Chicago Branch, 0.13% - 0.15%, 10/07/14 - 11/24/14 560,000,000 559,999,729 Bank of Nova Scotia, Houston Branch, 0.11%, 11/06/14 245,000,000 245,001,225 Bank of Nova Scotia, Houston Branch, 0.10% - 0.14%, 10/07/14 - 1/05/15 815,000,000 815,002,642 Royal Bank of Canada, New York Branch, 0.22%, 10/09/14 200,000,000 200,000,000 The Toronto-Dominion Bank, New York Branch, 0.13% - 0.15%, 10/01/14 - 10/21/14 610,000,000 610,000,000 The Toronto-Dominion Bank, New York Branch, 0.17%, 1/09/15 500,000,000 500,000,000 Wells Fargo Bank NA, California Branch, 0.14%, 10/08/14 250,000,000 250,000,000 Wells Fargo Bank NA, California Branch, 0.14%, 10/09/14 300,000,000 300,000,000 Wells Fargo Bank NA, California Branch, 0.14% - 0.21%, 10/07/14 - 12/18/14 344,000,000 344,002,866 Total Certificates of Deposit (Cost $4,294,006,462) 4,294,006,462 a Commercial Paper 63.3% 3M Co., 10/27/14 300,000,000 299,987,000 3M Co., 10/17/14 - 11/10/14 476,000,000 475,978,473 Chevron Corp., 10/06/14 - 1/13/15 1,047,000,000 1,046,845,733 Coca-Cola Co., 10/06/14 54,400,000 54,399,547 Colgate-Palmolive Co., 10/02/14 200,000,000 199,999,833 Commonwealth Bank of Australia, 11/03/14 (Australia) 500,000,000 499,976,514 Export Development Canada, 10/10/14 - 3/03/15 (Canada) 875,000,000 874,763,083 Exxon Mobil Corp., 10/01/14 50,000,000 50,000,000 Exxon Mobil Corp., 10/03/14 600,000,000 599,998,111 General Electric Co., 12/01/14 500,000,000 499,932,222 Johnson & Johnson, 10/14/14 110,000,000 109,999,603 Johnson & Johnson, 10/15/14 480,000,000 479,999,850 Merck & Co. Inc., 10/03/14 274,500,000 274,498,932 Merck & Co. Inc., 10/10/14 335,000,000 334,993,300 Merck & Co. Inc., 10/01/14 - 10/17/14 384,900,000 384,890,922 Microsoft Corp., 10/01/14 - 11/12/14 112,000,000 111,996,772 Nestle Capital Corp., 10/01/14 - 11/05/14 (Switzerland) 322,175,000 322,154,639 Nestle Finance International Ltd., 10/01/14 - 11/07/14 (Switzerland) 475,000,000 474,957,569 PepsiCo Inc., 10/01/14 - 12/08/14 1,044,170,000 1,044,125,917 Procter & Gamble Co., 10/07/14 - 12/12/14 703,238,000 703,166,231 Province of Ontario, 11/07/14 (Canada) 214,350,000 214,327,970 Province of Ontario, 10/03/14 - 12/01/14 (Canada) 462,000,000 461,954,853 Province of Ontario, 1/05/15 (Canada) 360,000,000 359,894,400 Province of Quebec, 10/01/14 (Canada) 250,000,000 250,000,000 Province of Quebec, 10/02/14 (Canada) 435,000,000 434,998,819 Province of Quebec, 10/09/14 (Canada) 235,000,000 234,995,822 Province of Quebec, 10/22/14 (Canada) 100,000,000 99,995,917 Quebec Treasury Bill, 11/05/14 (Canada) 50,000,000 49,997,569 Royal Bank of Canada, 1/02/15 (Canada) 250,000,000 249,974,167 Royal Bank of Canada, 10/01/14 - 3/12/15 (Canada) 300,000,000 299,829,000 Total Capital Canada Ltd., 10/17/14 (France) 255,000,000 254,988,444 Total Capital Canada Ltd., 12/02/14 (France) 221,000,000 220,956,230 Total Capital Canada Ltd., 10/09/14 - 12/08/14 (France) 375,300,000 375,258,548 United Parcel Service Inc., 10/02/14 - 10/07/14 137,800,000 137,799,477 United Parcel Service Inc., 2/02/15 300,000,000 299,876,000 Wal-Mart Stores Inc., 10/07/14 230,000,000 229,997,483 Wal-Mart Stores Inc., 10/01/14 - 10/27/14 481,250,000 481,236,696 Total Commercial Paper (Cost $13,498,745,646) 13,498,745,646 U.S. Government and Agency Securities 10.6% a FHLB, 10/01/14 - 10/24/14 190,000,000 189,995,417 11/04/14 920,000,000 919,997,393 a,b International Bank for Reconstruction and Development, 10/20/14 (Supranational) 300,000,000 299,988,917 10/22/14 (Supranational) 250,000,000 249,989,354 10/01/14 - 11/17/14 (Supranational) 450,000,000 449,991,889 Quarterly Statement of Investments | See Notes to Statement of Investments. The Money Market Portfolios Statement of Investments, September 30, 2014 (unaudited) (continued) a U.S. Treasury Bill, 11/06/14 Total U.S. Government and Agency Securities (Cost $2,259,961,470) Municipal Bonds (Cost $19,080,000) 0.1% c California State Economic Recovery GO, Series C-4, Daily VRDN and Put, 0.02%, 7/01/23 Total Investments before Repurchase Agreements (Cost $20,071,793,578) d Repurchase Agreements 0.9% Merrill Lynch, Pierce, Fenner & Smith Inc., 0.00%, 10/01/14 (Maturity Value $5,000,000) Collateralized by U.S. Government and Agency Securities, 1.00%, 8/03/17 (valued at $5,100,847) Barclays Capital Inc., 0.00%, 10/01/14 (Maturity Value $100,000,000) Collateralized by U.S. Treasury Notes, 0.875%, 2/28/17 (valued at $102,482,017) Goldman, Sachs & Co., 0.01%, 10/01/14 (Maturity Value $75,000,021) Collateralized by U.S. Government and Agency Securities, 1.660%, 12/10/18 (valued at $76,994,544) HSBC Securities (USA) Inc., 0.01%, 10/01/14 (Maturity Value $5,000,001) Collateralized by U.S. Government and Agency Securities, 0.125%, 4/29/15 (valued at $5,104,306) Total Repurchase Agreements (Cost $185,000,000) Total Investments (Cost $20,256,793,578) 95.1% Other Assets, less Liabilities 4.9% Net Assets 100.0% $ * The principal amount is stated in U.S. dollars unless otherwise indicated. a The security is traded on a discount basis with no stated coupon rate. b A supranational organization is an entity formed by two or more central governments through international treaties. c Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. d At September 30, 2014, all repurchase agreements had been entered into on that date. A BBREVIATIONS Selected Portfolio FHLB - Federal Home Loan Bank GO - General Obligation The Money Market Portfolios Notes to Statement of Investments (unaudited) The Money Market Portfolio 1. ORGANIZATION The Money Market Portfolios (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of one portfolio, The Money Market Portfolio (Portfolio) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION Securities are valued at amortized cost, which approximates fair value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. Under compliance policies and procedures approved by the Portfolios Board of Trustees (the Board), the Portfolios administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Portfolios valuation policies and procedures, which are approved annually by the Board. 3. INCOME TAXES At September 30, 2014, the cost of investments for book and income tax purposes was the same. 4. FAIR VALUE MEASUREMENTS The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolios own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2 inputs. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At September 30, 2014, all of the Portfolios investments in financial instruments carried at fair value were valued using Level 2 inputs. 5. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this provision. 6. MONEY FUND REFORM In July 2014, the Securities and Exchange Commission (SEC) adopted amendments to the rules that govern money market mutual funds under the 1940 Act, to reform the structure and operations of these funds. The amendments will require certain money market funds to sell and redeem shares at prices based on their market value (a floating net asset value). It will also allow money market funds to impose liquidity fees and suspend redemptions temporarily, and will impose new requirements related to diversification, stress testing, and disclosure. Management is currently evaluating the impact of these rule amendments. Compliance dates for the various amendments range from nine months to two years. 7. SUBSEQUENT EVENTS The Portfolio has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Portfolios significant accounting policies, please refer to the Portfolios most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE MONEY MARKET PORTFOLIOS By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date November 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date November 25, 2014 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date
